McCOURT, J.
On motion to dismiss appeals. Prior to June 3, 1919, separate proceedings had been *180commenced, and were at that date pending, in the County Court of Coos County, for the administration of the estates of George H. Bethel and Elizabeth Bethel, deceased. At and prior to the death of the former, the decedents were husband and wife. Ralph R. Pomeroy, the respondent herein, was the qualified and acting administrator of each of said estates.
On the latter date C. R. Wade, who was then, and for some time had been, acting as attorney for Pomeroy as such administrator, was elected county judge of Coos County, and on June 9, 1919, qualified and assumed the duties of his office.
Thereafter on account of the direct interest of the county judge in the administration proceedings mentioned, an order was made by the County Court transferring the same from the County Court to the Circuit Court for Coos County, and thereupon the proceedings were duly certified to the Circuit Court in and for Coos County, as authorized by Section 939, Or. L.
After the proceedings were so certified to the Circuit Court, the controversies attempted to be brought here by appeal, were heard and determined by that court. The heirs of the decedents, appellants here, filed formal objections to the final account of the administrator. The latter filed a claim against the estate for personal services and also a claim as administrator. To both of such claims the heirs objected in writing. The parties stipulated in writing that the objections to the final account and the disputes arising upon the pecuniary claims of Pomeroy against the estates might be consolidated for the purposes of a trial and be heard together.
A trial was had before the court without a jury, and upon consideration of the evidence, the court gave *181and entered two separate orders, one settling and approving the final account of the administrator, and the other awarding judgment in favor of Pomeroy against the estates for the greater part of his claims. An appeal was prosecuted from each order.
The respondent Pomeroy moves to dismiss both appeals upon the ground that this court is without jurisdiction to entertain the same. Respondent contends that the Circuit Court, in hearing and determining the litigated matters above described, was performing the functions of a county judge, and was not exercising the jurisdiction and authority of a Circuit Court, and that therefore the right of appeal, if any, possessed by appellants, should have been prosecuted from the County Court to the Circuit Court, and not from the Circuit Court to this court.
The county judge being directly interested in the proceedings in question, the transfer of the same from the County Court to the Circuit Court was authorized by Section 939, Or. L., in the following terms:
“Any proceedings commenced in the county court, whether actions at law or proceedings in probate, in which the county judge is a party or directly interested, may be certified to the circuit court, in and for the county in which the proceedings may be pending, where the action at law shall be proceeded with as upon appeal from the county to the circuit court; if the matter be a matter in probate, then all the original papers and proceedings had shall be certified to the circuit court, and the judge of said court shall' proceed in the manner now prescribed for the county judge, had the same remained in said court; * * ”
The transfer authorized by the statute was complete upon certification of the proceedings to the Circuit Court, pursuant to the order of the county judge, *182ordering and directing such transfer. Thereupon the-jurisdiction of the Circuit Court attached. The statute clearly defines the extent of that jurisdiction and the manner of its exercise.
It is at once apparent that the statute contemplates and provides that upon removal of the proceedings to the Circuit Court, the latter court shall be vested with full jurisdiction in respect thereto, and that the control and jurisdiction of the County Court over such proceedings shall cease and terminate. This result comports with the prevailing rule upon removal of a cause from one court to another: 15 C. J. 1150.
A final order made in a cause or proceeding after it has been transferred under the authority of that portion of Section 939, Or. L., above set forth, is the judgment or decree of the Circuit Court, and any party to such a judgment or decree may appeal therefrom to this court.
It follows that the motion to dismiss the appeals should be overruled, and it is so ordered.
Motion to Dismiss Appeals Overruled.